Citation Nr: 9900845	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
herniated nucleus pulposus, L5-S1, currently rated as 40 
percent disabling.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
October 1994.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a July 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia.  That decision granted 
service connection for a back condition; the veteran has 
appealed that decision which originally assigned a 20 percent 
disability rating for his back disability.  Since that time, 
the rating has been increased to 40 percent and the claim has 
been forwarded to the Board for review.  VA Form 21-6796, 
Rating Decision, August 20, 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant has merely expressed disagreement with the 
original rating decision; he has not submitted additional 
contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veterans claim for an increased evaluation for a herniated 
nucleus pulposus (L5-S1).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
agency of original jurisdiction.

2.  Upon examination of the back, muscle spasms and 
neurological defects have been found.  Additionally, the 
veteran experiences continuous pain which is not relieved by 
medications, orthotics, or physical therapy.  His range of 
motion is also limited.



CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for a herniated 
nucleus pulposus, L5-S1, have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded service connection for a herniated 
nucleus pulposus in July 1995, and he appealed the assignment 
of a 20 percent disability rating.  [The Board notes that 
since starting his appeal, the veterans disability has been 
rated as 40 percent disabling; the veteran has continued his 
appeal.]  The United States Court of Veterans Appeals, 
hereinafter the Court, has previously held that a claim for 
an increased rating for a disability is generally well-
grounded when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  Although the veteran in the 
instance case does seek an increased rating, this case 
differs from Proscelle because the appellant is appealing the 
original assignment of a disability rating, not pursuing an 
increased rating after a rating has been initially 
established by a final VA decision.  The initial assignment 
of a rating following the award of service connection is part 
of the original claim.  See West v. Brown, 7 Vet. App. 329, 
332 (1995) (en banc).  In light of this, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the ROs initial assignment of a rating for that 
disability, the claim continues to be well-grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Thus, in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998), and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the appellant has presented a well-grounded claim.  
The facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

The regulations do not give past medical reports precedent 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellants medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veterans ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

Shortly after the veteran submitted an application for 
benefits, he underwent a VA orthopaedic examination.  Spine 
Exam, February 2, 1996.  At the conclusion of that 
examination, the examiner made these findings:

B.  SUBJECTIVE COMPLAINTS:  The veteran 
complains of constant low back pain with 
radiation down his right lower extremity 
that is associated with numbness and 
weakness. . . .

C.  OBJECTIVE FINDINGS:  Gait abnormal, 
with a slight limp of the right lower 
extremity.

SPECIFIC EVALUATION INFORMATION REQUIRED 
BY THE RATING BOARD: . . . 

3.  Musculature of the back:  Good muscle 
tone and bulk noted.
4.  Range of motion:
	a.  Forward flexion approximately 60 
degrees.
	b.  Backward extension approximately 
10 degrees.
	c.  Left lateral flexion 
approximately 20 degrees.
	d.  Right lateral flexion 
approximately 20 degrees.
	e.  Rotation to the left 
approximately 25 degrees.
	f.  Rotation to the right 
approximately 25 degrees.
5.  Objective evidence of pain on motion:  
Veteran showed positive straight leg 
raising test at 40 degrees bilaterally. . 
. . 

....

F.  Diagnos[i]s:
	Chronic low back pain secondary to 
herniated nucleus pulposus at L5-S1 level 
per history of the patient, with positive 
clinical and radiographic findings on 
exam.

Around this same time, the veteran underwent a MRI [magnetic 
resonance imaging spectroscopy].  Letter from Dr. B. L. 
Pilcher, December 8, 1995.  The diagnosis given was Grade I 
to Grade II disc herniation at L4-L5 centrally and L5-S1 
posteriorly and to the right.  

A neurology examination performed on December 8, 1995, 
generated the following results:

Exam today reveals normal muscle tone and 
bulk in the lower limbs.  Toe extensors 
appear intact bilaterally.  Plantar 
flexion is normal.  There may be mild 
impairment of heel walking on the right.

Patellar tendon reflexes are one plus.  
Achilles tendon reflexes are one half to 
one plus.

On sensory exam the patient reports 
hypesthesia over the dorsum of the right 
foot and anterolateral aspect of the 
right leg below the knee.

Straight leg raise is negative to ninety 
degrees on the left.  Straight leg raise 
to ninety degrees on the right elicits 
ipsilateral hamstring discomfort.

IMPRESSION:  Recurrent/persistent right 
lumbar radiculopathy.

Three years later, another VA orthopaedic examination was 
accomplished.  Spine Exam, April 10, 1998.  The veteran 
complained of continuous pain in the lower back that radiated 
to his lower extremities.  He reported that he used a back 
brace and drugs to partially relieve the pain.  The specific 
results are listed below:

PHYSICAL EXAMINATION:

1.  Range of motion of the back, bending 
and touching toes 95 degree range of 
motion.
2.  Posterior bending 20 degrees.
3.  Right bending 26 degrees.
4.  Left bending 35 degrees.
5.  Spine is painful on motion.  The 
patient has pain on motion pretty much 
throughout all range of motions.  The 
patient has spasm and the paraspinal 
muscles of the low back are extremely 
tense.  No tenderness is noted.  There is 
slight kyphosis of the dorsal spine with 
possibly slight curvature of the 
remainder of the spine.  The musculature 
of the back is okay except for the above 
mentioned spasm.
6.  Neurological abnormalities
1.  Patient has partial numbness of the 
right big toe and lateral right leg.  
Positive straight leg raises on the right 
at 45 degrees and normal on the left.  
Reflexes are okay.  Motor is okay.  There 
is no Babinski.

....

DIAGNOSIS AND CONCLUSION:
Low back pain with suggestions of 
sciatica on the right and possible the 
left.

The veterans lower back disability has been rated under the 
diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5293 (1998).  Pursuant to this regulation, 
intervertebral disc syndrome will be rated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief. 
					60 Percent 
Disabling

Severe; recurring attacks, with 
intermittent relief. 
	40 Percent 
Disabling

Moderate; recurring attacks. 
	20 Percent 
Disabling

Mild.					10 Percent 
Disabling

The various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition.  They do reflect an increase in severity of the 
condition since he was evaluated as 40 percent disabled.  
They do suggest that the veterans condition is presently 
under evaluated.  The records do reveal muscle spasms, an 
absent ankle jerk, or other neurological findings consistent 
with a more severe condition affecting the lumbar spine or 
the discs that would entitle him to a higher rating.  Both 
private and VA medical reports have noted persistent 
radicular symptoms.  Moreover, the veteran has complained of 
persistent pain and discomfort that has not been relieved by 
pain medications, therapy, or orthopaedic braces.

It is therefore the Boards decision that symptomatology and 
other evidence indicative of a more pronounced disc or lumbar 
spine condition have been presented.  The evidence proffered 
does show a pronounced intervertebral disc syndrome with 
persistent symptoms similar to sciatic neuropathy.  Thus, a 
disability evaluation of 60 percent is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
4.1, 4.2, 4.10, Part 4, Diagnostic Code 5293 (1998).

The Board notes that a 60 percent disability evaluation is 
the highest schedular evaluation allowed pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5293 (1998).  A higher 
extraschedular rating could be assigned; however, the Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Yet, the Board 
is not precluded from raising this question, and, in fact, is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  In light of this mandate, the Board 
will refer the question of the applicability of 38 C.F.R. 
§ 3.321(b)(1) (1998) to the facts of this case back to the RO 
for such further action as is deemed appropriate.



ORDER

An evaluation of 60 percent for the residuals of a herniated 
nucleus pulposus, L5-S1, is granted, subject to the 
regulations governing the disbursement of monetary benefits.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
